EXHIBIT 10.2


DESIGN AND DEVELOPMENT AGREEMENT

        This Agreement made as of the 14th day of April, 2005, by and between
ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership (the
“Partnership”), and ROBERTS PROPERTIES, INC., a Georgia corporation (the
“Developer”),

W I T N E S S E T H

        WHEREAS, the Partnership has acquired approximately 9.84 acres located
in Land Lot 21 of the 17th District, Fulton County, Georgia, fronting on
Peachtree Dunwoody Road, and the Partnership intends to develop, construct, own
and operate on the Property a 236-unit apartment community and a 120-unit
condominium community (“Peachtree Dunwoody”); and

        WHEREAS, the Partnership desires that the Developer perform certain
advisory, administrative and supervisory services relating to the Partnership’s
design, development and construction of Peachtree Dunwoody;

        NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Services

        The Developer will create and develop Peachtree Dunwoody and manage the
team of professionals involved, including engineers, land planners, architects
and designers, and manage the design team involved in developing the interior
design and models, as well as selecting the materials, finishes, features and
colors for the interior and exterior of Peachtree Dunwoody. The Developer shall
also provide supervisory services to ensure that Peachtree Dunwoody is built in
accordance with the approved Plans and Specifications provided.

2. Compensation

        For the above services, the Developer shall be paid a total of One
Million Seven Hundred and Eighty Thousand Dollars ($1,780,000), payable in nine
equal monthly installments over the development period. The date of commencement
of the development period shall be April, 2005.

        IN WITNESS WHEREOF, the parties hereto have executed this agreement as
of the date first above written.

ROBERTS PROPERTIES RESIDENTIAL,     ROBERTS PROPERTIES, INC., a     L.P., a
Georgia limited partnership   Georgia corporation       By: Roberts Realty
Investors, Inc.,   By:  /s/ Anthony W. Shurtz          Its Sole General
Partner          Anthony W. Shurtz,             Chief Financial Officer      
By:  /s/ Greg M. Burnett               Greg M. Burnett              Chief
Financial Officer      